                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


CASSIE NICOLE LEDBETTER,                           )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )        NO. 2:19-cv-00079
                                                   )        JUDGE RICHARDSON
ANDREW M. SAUL, Commissioner of                    )
Social Security Administration,                    )
                                                   )
        Defendant.                                 )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 22), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019) The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 2:19-cv-00079 Document 23 Filed 02/24/21 Page 1 of 2 PageID #: 575
       Accordingly, Plaintiff’s Motion for Judgment on the Record (Doc. No. 19) is GRANTED,

and this case is REMANDED to the Social Security Administration for further development of

the record regarding the evidence related to Plaintiff’s degenerative disc disease, including

consideration of the October 2018 CT scan of Plaintiff’s spine.

       IT IS SO ORDERED.



                                                    __________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                                2



    Case 2:19-cv-00079 Document 23 Filed 02/24/21 Page 2 of 2 PageID #: 576
